EXHIBIT 10(dd)

 

Award Agreement

 

THIS AWARD AGREEMENT (the “Agreement”) is entered into as of
                    , 2005 (the “Grant Date”), by and between SPRINT
CORPORATION, a Kansas corporation (together with its direct and indirect
subsidiaries, “Sprint”) and                                         (the
“Executive”), an employee of Sprint for the grant of options and restricted
stock units with respect to Sprint’s FON Common Stock, par value $2.00 per share
(“FON Stock”).

 

IN CONSIDERATION of the mutual covenants and agreements set forth in this
Agreement, the parties agree to the following.

 

1.    Defined Terms Incorporated from 1997 Long-Term Stock Incentive Program

 

Capitalized terms used in this Award Agreement and not defined herein shall have
the meanings set forth in Sprint’s 1997 Long-Term Stock Incentive Program (the
“Program”).

 

2.    Grant of Stock Options

 

Sprint hereby grants to Executive under the Program options to buy
                     shares of FON Stock at a strike price of $     per share
(the “Option”). The Option becomes exercisable at a rate of 25% of the total
number of shares subject to purchase on each of the first four anniversaries of
the Grant Date and expires on the 10th anniversary of the Grant Date. The Option
is governed by, and this Agreement hereby incorporates, the Standard Terms of
Options set forth in Section 6(g) of the Program except (i) as provided in
Section 4 below, and (ii) that the strike price of $     was set at 110% of the
Fair Market Value of one Share of FON Stock on the Grant Date.

 

3.    Grant of Restricted Stock Units

 

Sprint hereby grants to Executive under the Program                      FON
restricted stock units (the “RSUs”). Each RSU represents the unsecured right to
require Sprint to deliver to Executive one share of FON Stock. With respect to
100% of the RSUs, the “vesting date” and “initial delivery date” is on the third
anniversary of the Grant Date subject to paragraph 4.01 below. The RSUs are
governed by, and this Agreement hereby incorporates, the Standard Terms of Other
Stock Unit Awards set forth in Section 9(c) of the Program except as provided in
Section 4 below.

 

4.    Terms different from Standard Terms

 

4.01    Performance adjustment. Subject to discretion of the Compensation
Committee of Sprint’s Board of Directors, the number of RSUs in Section 3 will
be adjusted by multiplying that number by a payout percentage (from 0% to 200%)
based on achievement of financial objectives relating to enterprise economic
value added (EVA) during 2005 (the “Performance Adjustment”). If the proposed
merger with Nextel Communications, Inc., is completed before year-end 2005, full
year EVA performance will be calculated by dividing actual year-to-date
performance through the most recent full month before the close of the merger by
budgeted year-to-date performance for the same period and multiplying the
quotient by the 2005 full year budget. The Performance Adjustment will be made
as soon as practicable after year-end 2005. If Executive remains an employee of
Sprint throughout 2005, cash dividends on the FON Stock underlying these RSUs
during 2005 will be paid to Executive as soon as practicable after the
Performance Adjustment. These cash dividends will be calculated by first
adjusting the RSUs by the Performance Adjustment and then applying the dividend
rate for each quarterly dividend for which Executive held the RSUs, as adjusted,
on each dividend record date. After the Performance Adjustment is made, if cash
dividends are paid on the underlying FON Stock, Executive will receive cash
dividends for RSUs held on the dividend record date as provided in Section 9(c)
of the Program.

 

4.02    Section 280G of the Internal Revenue Code. The limitation on
acceleration of vesting under Section 6(g)(viii) and Section 9(c)(iv) of the
Program, relating to payments or benefits contingent on a change in control
within the meaning of Code Section 280G, does not apply to the Option or RSUs.

 

5.    Plan Information

 

Executive hereby acknowledges having read the 1997 Long-Term Stock Incentive
Program Plan Information Statement dated February 2005 available on line at
http://ppld.corp.sprint.com/hr/comp/ec.html. To the extent not inconsistent with
the provisions of this Agreement, the terms of such information statement and
the Program are hereby incorporated by this reference.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Sprint has caused this Agreement to be executed by its duly
authorized officer and the Executive has executed the same as of the Grant Date.

 

SPRINT CORPORATION By:  

--------------------------------------------------------------------------------

    Authorized Officer    

--------------------------------------------------------------------------------

                                             , “Executive”